Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 28 Sep 2020; and claims benefit as a CON of PCT/US2019/024104, filed 26 Mar 2019, which claims benefit of provisional application 62/649344, filed 28 Mar 2018.

Claims 1-2, 5-12, 14, 16, 18-21, 29, 32, 34 and 38 are pending in the current application. Claims 12, 14, 16, 18-21, 29, 32, 34, and 38, drawn to non-elected inventions, are withdrawn. Claims 1-2 and 5-11 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 5-11 in the reply filed on 04 Apr 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12, 14, 16, 18-21, 29, 32, 34, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 Apr 2022.

Applicant’s election of species of polysaccharide of glucomannan in the reply filed on 04 Apr 2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites "The method of any Claim 1, ..." (emphasis added) The application describes only one Claim 1, therefore the recitation of "any Claim 1" appears to be ungrammatical. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  claim 7 recites at line 1 "the actylated polysaccharide". (emphasis added) This appears to be a typographical error for "acetylated". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at step a) "the polysaccharides comprise glucomannan, glucogalactomannan, galactomannan, mannan and their acetylating forms" (emphasis added) and at step e) "wherein the acetylation exceeds that of the polysaccharides in step a)". The term "acetylating" implies a process, and the further recitation in step e) suggesting a comparison makes it unclear what structure is required of the claim or what acetylating process is compared in step e). Claims 2 and 5-11 depend from claim 1 and do not clarify the meaning of these terms. This lack of clarity would be resolved if step a) were to recite "and their acetylated forms" implying a structural characteristic of the recited polysaccharides and a structural comparison with the acetylated polysaccharides recited in step e).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, cited in PTO-892). Evidence of the structure of konjac glucomannan is provided by Yao-ling et al. (Journal of Single Molecule Research, 2013, 1(1), p7-14, cited in PTO-892). 
Koroskenyi et al. discloses konjac glucomannan was acetylated with acetic anhydride under different conditions to reduce the unusually high water absorbency of native konjac. The most efficient method for the acetylation was refluxing konjac in acetic anhydride in the presence of sodium hydroxide catalyst. Fully acetylated product was obtained within 12 h. (page 824, abstract) Koroskenyi et al. discloses konjac flour is the generic name of the powdered tuber from Amorphophallus konjac, and occurs in a high molecular weight (in excess of 1 000 000) and is a polysaccharide classified as a glucomannan. Chemically it consists of mannose and glucose in a molar ratio of 1.6:1, respectively, with a β 1-4 linkage. The native polysaccharide contains an acetyl group per every 12 or 18 repeating units. (page 824, left column, paragraph 1) Koroskenyi et al. discloses konjac glucomannan was a donation of Multi-Ring Health Products, Ltd., Beihai, China. The molecular weight was between 1,000,000 and 1,100,000, and the moisture content was about 10%, (page 824, right column, paragraph 2) implying the konjac glucomannan was purified to about 90% by weight. Koroskenyi et al. discloses a three-neck flask was charged with 5.0 g of konjac, 50 mL of acetic anhydride, and 50% sodium hydroxide (NaOH) solution. The mixture was stirred and heated at the desired temperature for a predetermined period of time. The mixture was then allowed to cool, washed with water, precipitated with ethanol or methanol, filtered, thoroughly washed with alcohol, and finally dried in a vacuum, (page 824, right column, paragraph 3) meeting limitations of claims 1, 5-7, and 9-10. Koroskenyi et al. discloses the results illustrating the fully acetylated product having a DS of 3.0. (page 825, left column, figure 1) Koroskenyi et al. discloses the acetylated product having a acetylation exceeds that of the starting material native konjac glucomannan. (page 825, right column, paragraph 1) Yao-ling et al. provides evidence of the structure of konjac glucomannan, a kind of neutral polysaccharides isolated from Amorphophallus konjac. (page 7, abstract) Yao-ling et al. discloses the chemical structure of konjac glucomannan, (page 8) providing evidence that the polysaccharide comprises mannose moieties having hydroxyl groups capable of being acetylated. Regarding claim 7, the disclosure of Koroskenyi et al. of the fully acetylated product having a DS of 3.0 in view of the evidence of the chemical structure of konjac glucomannan provided by Yao-ling et al. implies that the acetylated polysaccharide comprises acetyl groups on the mannose moieties at mannose sites 2, 3 and/or 6. Therefore the disclosure of Koroskenyi et al. meets all limitations of claims 1, 5-7, and 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, cited in PTO-892) as applied to claims 1, 5-7, and 9-10, and further in view of Tatirat et al. (LWT - Food Science and Technology, 2011, 44, p2059-2063, cited in PTO-892).
Koroskenyi et al. discloses as above.
Koroskenyi et al. does not specifically disclose the method where the polysaccharides are in a powder formulation. (claim 2) Koroskenyi et al. does not specifically disclose the method where the purifying step of step f) is performed by dialysis. (claim 11)
Tatirat et al. teaches konjac flour (KF) contains main polysaccharide, konjac glucomannan (KGM) that is applied in various applications; however, extraction of KGM is complicated. (page 2059, abstract) Tatirat et al. teaches for the extraction of konjac glucomannan, the konjac tuber is washed, sliced, dried and ground; and the konjac flour (KF) of refined powder is subsequently separated by wind shifting. The refined powder or KF contains konjac glucomannan in the range of 50-70 g/100 g, whereas purified powder or extracted konjac glucomannan from tuber has konjac glucomannan content in excess of 90 g/100 g. Several techniques to extract glucomannan from KF can be applied, for instance enzyme treatment, dialysis, washing with alcohol, or a combination of the aforementioned methods. (paragraph spanning page 2059-2060)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Koroskenyi et al. in view of Tatirat et al. to obtain the konjac glucomannan as a powder formulation or to purify the acetylated glucomannan product by applying dialysis. One of ordinary skill in the art would have been motivated to combine Koroskenyi et al. in view of Tatirat et al. with a reasonable expectation of success because Tatirat et al. teaches konjac flour is provided as a refined powder and that konjac glucomannan is provided as a purified powder, suggesting that it would have been obvious for the commercially obtained konjac glucomannan disclosed in Koroskenyi et al. to be in a powder formulation. Further, Tatirat et al. teaches washing with alcohol and dialysis are known techniques for the extraction of glucomannan, and Koroskenyi et al. teaches purification methods in that the acetylated glucomannan product washed with water, precipitated with ethanol or methanol, filtered, thoroughly washed with alcohol, and finally dried in a vacuum, suggesting it would have been obvious to combine known techniques for the extraction or purification of glucomannan. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, cited in PTO-892) as applied to claims 1, 5-7, and 9-10, and further in view of Xu et al. (Carbohydrate Research, 2010, 345, p810-816, cited in PTO-892).
Koroskenyi et al. discloses as above.
Koroskenyi et al. does not specifically disclose the method where acetylation agent is the combination of all of acetic anhydride (CH3CO)2O, acetyl chloride, and acetic acid. (claim 8) 
Xu et al. teaches acetylation is known to improve some properties of polysaccharides. Acetylation of mannans or other polysaccharides can, for example, be used to control their solubility, water absorbency, hydrophobicity, and physical properties. (page 810, right column, paragraph 2) Xu et al. teaches acetylation of spruce galactoglucomannan (GGM) using acetic acid in the presence of pyridine as a catalyst. (page 811, left column, paragraph 2) Xu et al. teaches acetylation of carbohydrates with various heterogeneous and homogeneous methods has been carried out using different acetylating agents such as acetic anhydride, acetyl chloride, and ketene with acidic and basic catalysts. (page 811, left column, paragraph 5) Xu et al. teaches pretreatment of the sample by dissolving GGM in 50 vol % acetic acid was applied in the preparation of AC31 and AC33. The pretreated GGM resulted in a higher DS after acetylation. Due to the pretreatment, GGM was better dispersed in acetic anhydride, which caused a more efficient acetylation. (page 811, right column, paragraph 5) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Koroskenyi et al. in view of Xu et al. in order to modify the process of Koroskenyi et al. by combining known acetylating agents such as acetic anhydride, acetyl chloride, and acetic acid as taught by Xu et al. One of ordinary skill in the art would have been motivated to combine Koroskenyi et al. in view of Xu et al. because Xu et al. teaches acetylation of mannans and known acetylating agents such as acetic anhydride, acetyl chloride, and acetic acid, and teaches the improvement of combining acetylating agents such as acetic anhydride and acetic acid resulting the GGM being better dispersed in acetic anhydride, which caused a more efficient acetylation. See also MPEP 2144.06 at I. providing "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)" In this case Xu et al. teaches acetylation of mannans and known acetylating agents such as acetic anhydride, acetyl chloride, and acetic acid, and further teaches the working example of the combination of acetylating agents acetic anhydride and acetic acid, suggesting one of ordinary skill in the art would have been motivated to combine acetylating agents known for the same purpose in order to form the combination acetylating agent to be used for the very same purpose. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623